DETAILED ACTION
This is the initial Office action based on the preliminary amendment filed on January 30, 2020.
Claims 48-59 are pending.
Claims 48-59 have been amended.
Claims 1-47 have been canceled.
Claims 48-59 are allowed and will be renumbered as 1-12 in the patent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer
The terminal disclaimer filed on March 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,114,623 has been reviewed and is accepted. The terminal disclaimer has been recorded.

The terminal disclaimer filed on March 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent  has been reviewed and is accepted. The terminal disclaimer has been recorded.

Drawings
The drawings were received on January 30, 2020. These drawings are acceptable.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Kien T. Le (Reg. No. 64,167) on March 16, 2021.

The application has been amended as follows:

AMENDMENTS TO THE SPECIFICATION
Please amend the paragraph under the title of the invention on page 1 of the specification as follows:

The present application is a continuation application of U.S. Patent Application No. 16/138,067, filed on September 21, 2018 (US Pat. No. 10,592,214, issued on March 17, 2020), which is a continuation application of U.S. Patent Application No. 15/444,288, filed on February on October 30, 2018), which claims priority to Japanese Patent Applications Numbers JP 2016-037956, filed on February 29, 2016 and JP 2016-256941, filed on December 28, 2016. The disclosure of each of the above-listed prior-filed application is hereby incorporated by reference herein in its entirety.

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 01/30/2020), please amend Claims 48-59 as follows:

1-47. (Canceled)

48. (Currently Amended) A machine system comprising:
a machine[[,]]; and
a machine control computer communicatably connected to the machine and comprising one or more control processing units and one or more memory units, a base software application and an operation software application being installed in the machine control computer,
wherein the base software application includes:
a first communication module being a program portion to enable the machine control computer to receive first machine information outputted from the machine to the machine control computer;
a second communication module being a program portion to enable the machine control computer to output second machine information to the operation software application; and
to enable the machine control computer to convert the first machine information into the second machine information based on an identified data model corresponding to the machine,
wherein the machine has [[the]] a function of outputting [[the]] a state of the machine to the machine control computer as the first machine information,
wherein the operation software application is a program using the second machine information outputted from the second communication module as input information, and
wherein the second communication module enables the machine control computer to upload the first machine information or the second machine information to a host computer connected to the machine control computer through the Internet in response to a command from the host computer, or to download data or a program in the host computer to the machine control computer.

49. (Currently Amended) The machine system according to claim 48, wherein the operation software application is a machine learning software application to enable the machine control computer to perform machine learning based on the second machine information.

50. (Currently Amended) The machine system according to claim 48, wherein the second communication module enables the machine control computer to upload a learned model after [[the]] an execution of machine learning from the machine control computer to the host computer, or download data or a program for the machine learning corrected or generated by the host computer to the machine control computer.


a machine[[,]]; and
a machine control computer communicatably connected to the machine and comprising one or more control processing units and one or more memory units, a base software application and an operation software application being installed in the machine control computer,
wherein the base software application includes:
a first communication module being a program portion to enable the machine control computer to receive first machine information outputted from the machine to the machine control computer, and transmit second command information to the machine;
a second communication module being a program portion to enable the machine control computer to input first command information from the operation software application, and output second machine information to the operation software application;
a program portion to enable the machine control computer to convert the first machine information into the second machine information based on an identified data model corresponding to the machine; and
a program portion to enable the machine control computer to convert the first command information into the second command information,
wherein the machine has [[the]] a function of outputting [[the]] a state of the machine to the machine control computer as the first machine information, and determining an operation to be performed by the machine based on the second command information,
wherein the operation software application is a program to enable the machine control computer to generate the first command information for the machine based on the second 
wherein the second communication module enables the machine control computer to upload the first machine information or the second machine information to a host computer connected to the machine control computer through the Internet in response to a command from the host computer, or to download data or a program in the host computer to the machine control computer.

52. (Currently Amended) The machine system according to claim 51, wherein the operation software application is a machine learning software application to enable the machine control computer to perform machine learning based on the second machine information.

53. (Currently Amended) The machine system according to claim 51, wherein the second communication module enables the machine control computer to upload a learned model after [[the]] an execution of machine learning from the machine control computer to the host computer, or download data or a program for the machine learning corrected or generated by the host computer to the machine control computer.

54. (Currently Amended) A machine control computer communicatably connected to a machine, comprising one or more control processing units, one or more memory units, and a base software application and an operation software application installed in the machine control computer,
wherein the base software application includes:
machine control computer to receive first machine information outputted from the machine to the machine control computer;
a second communication module being a program portion to enable the machine control computer to output second machine information to the operation software application; and
a program portion to enable the machine control computer to convert the first machine information into the second machine information based on an identified data model corresponding to the machine,
wherein the machine has a function of outputting a state of the machine to the machine control computer as the first machine information,
wherein the operation software application is a program using the second machine information outputted from the second communication module as input information, and
wherein the second communication module enables the machine control computer to upload the first machine information or the second machine information to a host computer connected to the machine control computer through the Internet in response to a command from the host computer, or to download data or a program in the host computer to the machine control computer.

55. (Currently Amended) The machine control computer according to claim 54, wherein the operation software application is a machine learning software application to enable the machine control computer to perform machine learning based on the second machine information.

56. (Currently Amended) The machine control computer according to claim 54, wherein the second communication module enables the machine control computer to upload a learned model after [[the]] an execution of machine learning from the machine control computer to the host computer, or download data or a program for the machine learning corrected or generated by the host computer to the machine control computer.

57. (Currently Amended) A machine control computer communicatably connected to a machine, comprising one or more control processing units, one or more memory units, and a base software application and an operation software application installed in the machine control computer,
wherein the base software application includes:
a first communication module being a program portion to enable the machine control computer to receive first machine information outputted from the machine to the machine control computer, and transmit second command information to the machine;
a second communication module being a program portion to enable the machine control computer to input first command information from the operation software application, and output second machine information to the operation software application;
a program portion to enable the machine control computer to convert the first machine information into the second machine information based on an identified data model corresponding to the machine; and
a program portion to enable the machine control computer to convert the first command information into the second command information,
wherein the machine has [[the]] a function of outputting [[the]] a state of the machine to the machine control computer as the first machine information, and determining an operation to be performed by the machine based on the second command information,
wherein the operation software application is a program to enable the machine control computer to generate the first command information for the machine based on the second machine information inputted from the second communication module, and output the first command information to the second communication module, and
wherein the second communication module enables the machine control computer to upload the first machine information or the second machine information to a host computer connected to the machine control computer through the Internet in response to a command from the host computer, or to download data or a program in the host computer to the machine control computer.

58. (Currently Amended) The machine control computer according to claim 57, wherein the operation software application is a machine learning software application to enable the machine control computer to perform machine learning based on the second machine information.

59. (Currently Amended) The machine control computer according to claim 57, wherein the second communication module enables the machine control computer to upload a learned model after [[the]] an execution of machine learning from the machine control computer to the host computer, or download data or a program for the machine learning corrected or generated by the host computer to the machine control computer.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “a program portion to enable the machine control computer to convert the first machine information into the second machine information based on an identified data model corresponding to the machine, wherein the machine has a function of outputting a state of the machine to the machine control computer as the first machine information, wherein the operation software application is a program using the second machine information outputted from the second communication module as input information” as recited in independent Claim 48; and further fail to teach, in combination with the other claimed limitations, similarly-worded limitations as recited in independent Claims 51, 54, and 57.
The closest cited prior art, US 2010/0257507 (hereinafter “Warren”), teaches constructing an Any-to-Any data machine. However, Warren fails to teach “a program portion to enable the machine control computer to convert the first machine information into the second machine information based on an identified data model corresponding to the machine, wherein the machine has a function of outputting a state of the machine to the machine control computer as the first machine information, wherein the operation software application is a program using the second machine information outputted from the second communication module as input information” as recited in independent Claim 48; and further fails to teach similarly-worded limitations as recited in independent Claims 51, 54, and 57.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191